I concur.
"This Constitution * * * shall be the supreme Law of the Land." (U.S. Const. art. VI, § 2.) The Constitution is a part of the law of the State of New York. (Hauenstein v. Lynham,100 U.S. 483, 490.)
The Eighteenth Amendment prohibits the sale of intoxicating liquors for beverage purposes. The purpose of the amendment is the protection of the public health, order, decency and morals. Every place where intoxicating liquor is openly and habitually sold is maintained in defiance of the United States Constitution — "the supreme Law of the Land."
Whatever may be said about the liquor traffic prior to the adoption of the Eighteenth Amendment, a place where intoxicating liquor is thus sold is now placed by the Constitution in the same class with bawdy houses and gaming houses, as being per se
unlawful, subversive of public order, decency and morals to the annoyance of the People of the State of New York (Penal Law, § 1530) as well as of the United States of America. (U.S. Code, title 27, § 33.)
The State of New York does not aid in the enforcement of the Eighteenth Amendment by general legislation directed to that end but it should not refrain from upholding the Constitution by enforcing its existing laws when applicable to the situation.
The judgment should be affirmed. *Page 99